The decree appealed from will be affirmed, for the reasons stated in two memoranda by Vice-Chancellor Kays, the first of which was filed September 19th, 1940, and reported in 130 N.J. Eq. 169; 21 Atl. Rep. 2d 673, and the second of which was filed in the Court of Chancery May 15th, 1941, but not officially reported. The bill of complaint prayed, among other things, for a discovery, accounting and the cancellation of an assignment. Among the defenses urged were (1) release, (2) private settlement of account; (3) estoppel. The decree appealed from substantially denied the relief sought. The Vice-Chancellor found that the accounts up to and including June 12th, 1934, were approved in writing by all the heirs and next of kin but he decided, as appears in his first memorandum, that the administrators should account from June 12th, 1934 (the date upon which consents and releases had been duly executed and delivered by all interested parties) to the date of the filing of the bill of complaint. These accounts were duly filed and the Vice-Chancellor permitted appellant to file exceptions to any items therein she deemed improper subsequent to June 12th, 1934. The exceptions were argued before, and dealt with by, the Vice-Chancellor and were for the most part overruled, as will appear from the second memorandum filed by him. The state of the case is voluminous, containing a mass of detail and for the most part only matters of fact are involved.
We have carefully examined the proofs and the law submitted by counsel for the respective parties and have reached the conclusion that the Vice-Chancellor was fully justified in his findings of the essential facts and correct in his application of the law to the facts so found.
  The decree is, therefore, affirmed. *Page 113
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, THOMPSON, JJ. 14.
For reversal — None.